Case 1:21-cv-06995-PKC Document 30 Filed 08/31/21 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FCS ADVISORS, LLC,

 

 

 

Plaintiff,
—against—-

THEIA GROUP, INC., d/b/a “THORIAN 21 Civ. 6995
GROUP” and/or “CYPHERIAN”:
THEIA AVIATION, LLC; and
THEIA HOLDINGS A, INC., d/b/a “THORIAN
HOLDINGS,”

<xn,__---~-~- Defendants.

i
JPROPOSEDY STIPULATED CONFIDENTIALITY AGREEMENT
AND PROTECTIVE ORDER

 

P. KEVIN CASTEL, U.S.D.J.:

WHEREAS, all the parties to this action (collectively the “Parties” and individually a
“Party”) request that this Court issue a protective order pursuant to Federal Rule ofCivil
Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive
information that they may need to disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action,

IT IS HEREBY ORDERED that any person subject to this Order—including without
limitation the Parties to this action (including their respective corporate parents, successors, and
assigns), their representatives, agents, experts and consultants, all third partiesproviding
discovery in this action, and all other interested persons with actual or constructive notice of this

Order-—-will adhere to the following terms, upon pain of contempt:

 
Case 1:21-cv-06995-PKC Document 30 Filed 08/31/21 Page 2 of 9

1.

With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as this Order expressly permits:

2.

The Party or person producing or disclosing Discovery Material (“Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in

good faith believes consists of:

(a)

(b)

(c)

(d)

(e)

3.

previously non-disclosed financial information (including without limitation
profitability reports or estimates, percentage fees, design fees, royalty rates,

minimum guarantee payments, sales reports, and sale margins);

previously non-disclosed material relating to ownership or control of any non-

public company;

previously non-disclosed business plans, product-development information, or

marketing plans;

any information of a personal or intimate nature regarding any individual; or

any other category of information this Court subsequently affords confidential

status.

With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion

as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected

 
Case 1:21-cv-06995-PKC Document 30 Filed 08/31/21 Page 3 of 9

portion in a manner that will not interfere with legibility or audibility; and (b) producing for
future public use another copy of said Discovery Material with the confidential information
redacted.

A, A Producing Party or its counsel may designate deposition exhibits or portions of
deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record
during the deposition that a question calls for Confidential information, in which case the
reporter will bind the transcript of the designated testimony in a separate volume and mark it as
“Confidential Information Governed by Protective Order” or (b) notifying the reporter and all
counsel of record, in writing, within 30 days after a deposition has concluded, of the specific
pages and lines of the transcript that are to be designated “Confidential” in which case all
counsel receiving the transcript will be responsible for marking the copies of the designated
transcript in their possession or under their control as directed by the Producing Party or that
person’s counsel. During the 30-day period following a deposition, all Parties will treat the entire
deposition transcript as if it had been designated Confidential.

5. If at any time before the trial of this action a Producing Party realizes that it
should have designated as Confidential some portion(s) of Discovery Material that it previously
produced without limitation, the Producing Party may so designate such material by so apprising
all prior recipients in writing. Thereafter, this Court and all persons subject to this Order will
treat such designated portion(s) of the Discovery Material as Confidential.

6. Nothing contained in this Order will be construed as: (a) a waiver by a Party or
person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) aruling regarding the admissibility at trial of any document, testimony, or other evidence.

 
Case 1:21-cv-06995-PKC Document 30 Filed 08/31/21 Page 4 of 9

7.

Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following persons:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

the Parties to this action, their insurers, and counsel to their insurers;

counsel retained specifically for this action, including any paralegal, clerical, or

other assistant that such outside counsel employs and assigns to this matter;

outside vendors or service providers (such as copy-service providers and

document-management consultants) that counsel hire and assign to this matter;

any mediator or arbitrator that the Parties engage in this matter or that this Court
appoints, provided such person has first executed a Non-Disclosure Agreement in

the form annexed as an Exhibit hereto;

as to any document, its author, its addressee, and any other person indicated on

the face of the document as having received a copy;

any witness who counsel for a Party in good faith believes may be called to testify
at trial or deposition in this action, provided such person has first executed a Non-

Disclosure Agreement in the form annexed as an Exhibit hereto;

any person a Party retains to serve as an expert witness or otherwise provide
specialized advice to counsel in connection with this action, provided such person
has first executed a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto;

 
Case 1:21-cv-06995-PKC Document 30 Filed 08/31/21 Page 5 of 9

(h) stenographers engaged to transcribe depositions the Parties conduct in this action;

and

(i) this Court, including any appellate court, its support personnel, and court

reporters.

8. Before disclosing any Confidential Discovery Material to any person referred to
in subparagraphs 7(d), 7(f}, or 7(g)} above, counsel must provide a copy of this Order to such
person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto
stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must
retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing
counsel either before such person is permitted to testify (at deposition or trial) or at the
conclusion of the case, whichever comes first.

9. In accordance with paragraph 5 of this Court’s Individual Practices, any party
filing documents under seal must simultaneously file with the Court a letter brief and supporting
declaration justifying — on a particularized basis — the continued sealing of such documents. The
parties should be aware that the Court will unseal documents if it is unable to make “specific, on
the record findings . , . demonstrating that closure is essential to preserve higher values and is
narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
120 (2d Cir. 2006).

10. Notwithstanding any other provision, no document may be filed with the Clerk
under seal without a further Order of this Court addressing the specific documents or portions of
documents to be sealed. Any application to seal shall be accompanied by an affidavit or

affidavits and a memorandum of law, demonstrating that the standards for sealing have been met
5

 
Case 1:21-cv-06995-PKC Document 30 Filed 08/31/21 Page 6 of 9

and specifically addressing the applicability of Lugosch v. Pyramid Co. of Onondaga, 435 F.3d
110, 119-120 (2d Cir. 2006) and any other controlling authority. Unless otherwise ordered, a
party seeking to file an opposing party’s confidential information shall so advise the opposing
party fourteen (14) days in advance specifying the precise portion of the information the party
seeks to use, the general purpose thereof and any redactions to which the party does not object.
Within seven (7) days thereafter, the party whose confidential information is sought to be used
may make an application to seal in accordance with the first paragraph of this Order, indicating
the portion or portions of the information it seeks to have sealed. Nothing herein is intended to
alter or modify the applicability of Rule 5.2, Fed. R. Civ. P., to this case. The redactions
expressly authorized by Rule 5.2 may be made without further application to the Court.

LI. The Court also retains discretion whether to afford confidential treatment to any
Discovery Material designated as Confidential and submitted to the Court in connection with any
motion, application, or proceeding that may result in an order and/or decision by the Court. All
persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford
confidential treatment to any Discovery Material introduced in evidence at trial, even if such
material has previously been sealed or designated as Confidential.

12. In filing Confidential Discovery Material with this Court, or filing portions of any
pleadings, motions, or other papers that disclose such Confidential Discovery Material
(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the
Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

 
Case 1:21-cv-06995-PKC Document 30 Filed 08/31/21 Page 7 of 9

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of
the Confidential Court Submission.

13. Any Party who objects to any designation of confidentiality may at any time
before the trial of this action serve upon counsel for the Producing Party a written notice stating
with particularity the grounds of the objection. If the Parties cannot reach agreement prompily,
counsel for all affected Parties will address their dispute to this Court in accordance with
paragraph 3.B of this Court’s Individual Practices.

14, Any Party who requests additional limits on disclosure (such as “attorneys’ eyes
only” in extraordinary circumstances), may at any time before the trial of this action serve upon
counsel for the recipient Parties a written notice stating with particularity the grounds of the
request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will
address their dispute to this Court in accordance with paragraph 3.B of this Court’s Individual
Practices

15. Recipients of Confidential Discovery Material under this Order may use such
material solely for the prosecution and defense of this action (including any appeals thereto) or in
connection with bankruptcy proceedings involving any of the Parties, and not for any business,
commercial, or competitive purpose or in any other litigation proceeding. Nothing contained in
this Order, however, will affect or restrict the rights of any Party with respect to its own
documents or information produced in this action.

16. Nothing in this Order will prevent any Party from producing any Confidential
Discovery Material in its possession in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

 
Case 1:21-cv-06995-PKC Document 30 Filed 08/31/21 Page 8 of 9

provided that such Party gives written notice to the Producing Party as soon as reasonably
possible, and if permitted by the time allowed under the request, at least 10 days before any
disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose
compliance with the subpoena, other compulsory process, or other legal notice if the Producing
Party deems it appropriate to do so.

17. Each person who has access to Discovery Material designated as Confidential
pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent
disclosure of such material.

18. Within 60 days of the final disposition of this action — including all appeals — all
recipients of Confidential Discovery Material must either return it — including all copies thereof
— to the Producing Party, or, upon permission of the Producing Party, destroy such material —
including all copies thereof. In cither event, by the 60-day deadline, the recipient must certify its
return or destruction by submitting a written certification to the Producing Party that affirms that
it has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing
or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the
attorneys that the Parties have specifically retained for this action may retain an archival copy of
all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or
attorney work product, even if such materials contain Confidential Discovery Material. Any such
archival copies that contain or constitute Confidential Discovery Material remain subject to this
Order.

19, This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

 
 

 

 

Case 1:21-cv-06995-PKC Document 30 Filed 08/31/21 Page 9 of 9

20. = This Court will retain jurisdiction over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose sanctions for any
contempt thereof.

Dated: August 30, 2021
STIPULATED AND AGREED:

FRIED, FRANK, HARRIS, SHRIVER STEPTOE & JOHNSON LLP
& JACOBSON LLP

 

/s/ Robin Henry /s/ Charles Michael

Robin Henry Filberto Agusti

One New York Plaza Charles Michael

New York, New York 10004 1114 Avenue of the Americas

(212) 859-9000 New York, New York 10014

Robin.Henry@friedfrank.com (212) 506-3900

Motty.Shulman@friedfrank.com fagusti@steptoe.com
cmichael@steptoe.com

Counsel for Theia Counsel for FCS Advisors, LLC
SO ORDERED:

 

 

Hon. P. Kevin Castel, U.S.D. J.

Z-3/-2/
